 Pain Creams

 All pain creams are in a transdermal base formulated to maintain stability in the presence of
 high API percentages, solvents, and across a wide pH range. It is petrolatum and paraben free.
 Pain 1
 Used for Joint and shoulder pain, post-surgical pain, Fibromyalgia, Failed back syndrome, Anti-
 inflammatory, Rheumatoid arthritis, Osteoarthritis, Plantar Fasciitis, Tendonitis, Cervical and
 Lumbar Radiculopathy
 Ingredients included:

    •     Ketamine
    •     Cascade Diclofenac
    •     Gabapentin
    •     Baclofen
    •     Cyclobenzaprine
    •     Bupivacaine


 Pain 2
 Used for Musculoskeletal pain.
 Ingredients included:

    •     Flurbiprofen
    •     Gabapentin
    •     Baclofen
    •     Cyclobenzaprine
    •     Bupivacaine
 Neuro pain 1
 Used for Neuropathic pain and Trigeminal Neuralgia.
 Ingredients included:

    •     Ketamine
    •     Gabapentin
    •     Clonidine
    •     Imipramine
    •     Nifedipine
                                                                                             DEFENDANT'S
                                                                                               EXHIBIT


                                                                                         Hindmon 1a
Case 1:18-cr-00011-HSM-CHS Document 576-11 Filed 03/29/21 Page 1 of 4 PageID #:
                                   12276
    •     Bupivacaine


 Neuro 2
 Used for Neuropathic pain and Spasms, Musculoskeletal pain and inflammation, and TMJ.
 Ingredients Included:

    •     Ketamine
    •     Gabapentin
    •     Amitriptyline
    •     Capsaicin
    •     Cascade Diclofenac
    •     Bupivacaine
 Scar and Skin Care Management

 Base - All Scar creams are in an anhydrous silicone gel vehicle formulated with antioxidants,
 emollient, and specialty ingredients.
 Scar 1
 Used for new and old Hypertrophic and Keloid scars.

    •     Fluticasone Propionate
    •     Tranilast
    •     Levocetirizine
    •     Pentoxifylline
    •     Gabapentin
    •     Bupivacaine
 Scar 2
 Used for burns and Post-surgical scars.

    •     Collagenase
    •     Hyaluronidase
    •     Fluticasone Propionate
 Skin
 Used for stretch marks.

    •     Trentinoin
    •     Hydroquinone
    •     Glycolic Acid



Case 1:18-cr-00011-HSM-CHS Document 576-11 Filed 03/29/21 Page 2 of 4 PageID #:
                                   12277
    •   Lactic Acid
    •   Ascorbic Acid
    •   Fluticasone Prop
 Wound Management

    •   Gentamicin
    •   Mupirocin
    •   Phenytoin
    •   Pentoxifylline
    •   Nifedipine
    •   Fluticasone Propionate
    •   Itraconazole
 Psoriasis Treatments
 Psoriasis Cream
 Ingredients Used:

    •   Methotrexate
    •   Fluticasone Propionate
    •   Vitamin D3
    •   Retinoic Acid
    •   Urea
 Psoriasis Shampoo
 Used for scalp psoriasis
 Ingredients Used:

    •   Fluticasone Propionate
    •   Vitamin D3
 Headache Transdermal Cream
 Used for migraines and cluster headaches.
 Ingredients Used:

    •   Ketamine
    •   Cascade Diclofenac
    •   Sumatriptan
    •   Gabapentin
    •   Tramadol
    •   Amitriptyline



Case 1:18-cr-00011-HSM-CHS Document 576-11 Filed 03/29/21 Page 3 of 4 PageID #:
                                   12278
    •   Indomethacin




Case 1:18-cr-00011-HSM-CHS Document 576-11 Filed 03/29/21 Page 4 of 4 PageID #:
                                   12279
